This case comes from the district court of Adair county, where it was tried to the court without the intervention of a jury. Judgment went for defendants and plaintiffs appeal. The following are assigned as error: (1) In the findings of fact that the *Page 502 
plaintiffs were represented in the meeting of creditors by their attorney, Winsor; (2) in the court's decision that Harry Winsor, as attorney for the plaintiffs, acted within the scope of his authority in settling the claim of plaintiffs for 30 per cent of the amount due, and that he had full power and right so to do.
Counsel does not assign as error the overruling of the motion for new trial; therefore we cannot examine the evidence to determine whether his position is well taken.
"Where the plaintiff in error fails to assign as error the overruling of his motion for a new trial, the Supreme Court has no power to review errors alleged to have occurred during the progress of the trial." (O'Neil v. James, 40 Okla. 661,140 P. 141.)
As the time has expired for filing an amended petition in error, we recommend that the judgment of the trial court be affirmed.
By the Court: It is so ordered.